DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on October 15, 2020 are entered into the file. Currently, claims 1 and 9-13 are amended and claims 2, 4-6, and 14-17 are cancelled, resulting in claims 1, 3, and 7-13 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed to a nonwoven spunbonded of continuous thermoplastic filaments, wherein the filaments have a core/sheath configuration and contain at least one lubricant. Claim 1 recites the limitation “the lubricant is present in the core exclusively or in a quantity of at least 98 wt% of the filament” in lines 6-7. The limitation is indefinite because it is unclear whether the filament is 98 wt% lubricant or whether 98 wt% of the lubricant present in the filament is located 
Embodiment 2 on page 26 of the instant specification includes bicomponent filaments of homopolypropylene in both the core and the sheath. The lubricant was contained only in the core and the content of the lubricant was 2500 ppm with respect to the overall filament. In light of Embodiment 2, the aforementioned limitation is being interpreted as 98 wt% of the lubricant located in the filament is present in the core. It is suggested to amend the claim to recite –98-100 wt% of the lubricant contained in the filament is present in the core 
Claims 3 and 7-13 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim 12 recites the limitation “wherein the lubricant comprises at least one fatty acid derivative and at least one substance from the group consisting of fatty acid ester, fatty acid alcohol, fatty acid amide is used as lubricant”. Since fatty acid ester, fatty acid alcohol and fatty acid amide are fatty acid derivatives, it is unclear whether claim 12 requires two distinct fatty acids be present. For example, it is unclear whether a lubricant that is a fatty acid amide with no 
Page 14, line 24 – page 15, line 1 of the instant specification states that at least one fatty acid derivative and preferably at least one substance from the group fatty acid ester, fatty acid alcohol, fatty acid amide is used as lubricant. Additionally, Embodiments 1-5 on pages 25-28 use only erucic acid amide as the lubricant. Since the instant specification identifies the fatty acid esters, alcohols, and amides as fatty acid derivatives and the examples use only one fatty acid amide, claim 12 is being interpreted as requiring a single fatty acid derivative selected from the group consisting of fatty acid ester, fatty acid alcohol, and fatty acid amide.
Amending the claim to recite either –wherein the lubricant comprises at least one fatty acid derivative 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 fails to include all the limitations of the claim upon which it depends. Claim 9 recites two different possibilities: (1) the core consists of a homopolyolefin and (2) the core has at least 80 wt% of the homopolyolefin. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03. Therefore option (1) of claim 9 requires that the core is made of only the homopolyolefin. However, claim 1, from which claim 9 depends, requires lubricant be present in the core. As such, option (1) of claim 9 fails to include all the limitations of the claim upon which it depends because it excludes the presence of lubricant in the core.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1, 3, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2009/0111347)1 in view of Hayes (US 5082720)1.
With respect to claims 1 and 3, Peng teaches nonwoven webs or fabrics having good drapeability, superior abrasion resistance and excellent softness characteristics (paragraph [0002]). The nonwoven materials are made from a polymer blend of isotactic polypropylene, thermoplastic multicompenent), and a slip additive (lubricant) (paragraph [0002]).
A primary aspect of the invention of Peng is a spunbond nonwoven fabric made using fibers, wherein the fibers comprise (a) from about 50 to about 90 percent (by weight of the fiber) of a first polymer which is an isotactic polypropylene homopolymer or random copolymer, (b) from about 10 to about 50 percent (by weight of the fiber) of a second polymer which is a reactor grade polypropylene based elastomer or plastomer, and (c) from about 100 to about 2500 ppm of a slip agent (the filaments contain at least one lubricant) (paragraph [0059]-[0062]). It is noted that polypropylene is identified as a thermoplastic (paragraph [0011]) and that spunbonded fibers are formed by extruding a molten thermoplastic material as filaments (continuous) (paragraph [0048]). Therefore, the spunbond nonwoven of Peng is made of continuous thermoplastic filaments.
In the fibers of Peng, the slip agent (lubricant) may be present in an amount of from 100 to about 2500 ppm, preferably from at least 150 ppm to less than 2000 ppm, more preferably from 200 to 1500 ppm, and still more preferably from 250 ppm to less than 1000 ppm (paragraph [0087]).
The nonwoven fabrics of Peng may include bicomponent fibers (multicomponent filament) which can be in a sheath-core arrangement, a side by side arrangement, a pie arrangement, or an islands-in-the-sea arrangement (paragraph [0103]). In the sheath-core bicomponent fibers (multicomponent filament), it is preferred that the polymer blends of Peng comprise the core (the lubricant is present in the core exclusively), and the sheath may be comprised of polyethylene homopolymers or copolymers (paragraph [0104]). Since Peng only discusses the presence of the slip agent (lubricant) in the blend, it is reasonable to presume that lubricant) would only be present in the core of the bicomponent fiber of Peng. The spunbond nonwoven may be consolidated completely by heating the bicomponent fibers such that virtually every fiber is bonded to every adjacent fiber or partially consolidated by thermal point bonding (paragraphs [0089]-[0090]).
Peng is silent as to the mass ratio between the core and the sheath being from 50:50 to 75:25, preferably 67:33 to 73:27.
Hayes teaches bicomponent melt-bondable fibers suitable for use in nonwoven webs (col. 1, lines 7-9). The bicomponent fibers may be formed in a sheath-core configuration and comprise a first component and a second component (col. 3, lines 26-35). Polymers suitable for the first component include polyesters, polyamides, and polyolefins (col. 3, lines 56-60). The second component comprises a blend comprising at least one polymer that is at least partially crystalline and at least one amorphous polymer, where the blend has a melting temperature at least 30oC below the melting temperature of the first component (col. 3, lines 61-64). Materials suitable for use as the second component include polyesters, polyolefins, and polyamides (col. 4, lines 60-62).
The weight ratio of first component (core) to second component (sheath) of the melt-bondable bicomponent fiber of Hayes may vary from about 25:75 to 75:25, preferably from about 40:60 to about 60:40, more preferably about 50:50 (col. 5, lines 12-21). In the case where nonwoven webs are made completely from melt-bondable fibers, the amount of second component (sheath) can be lower, i.e. the ratio can be 75:25, because there will be a higher concentration of bicomponent filaments having the capability of providing bonding sites (col. 5, lines 12-21). Therefore, Hayes recognizes the weight ratio of the core to the sheath of a bicomponent fibers as a result-effective variable. The higher-melting component (first 
Since both Peng and Hayes teach bicomponent fibers comprising similar materials that are capable of providing bonding sites in nonwoven fabrics, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the weight ratio between the core and the sheath to include the claimed ranges in claims 1 and 3. One would have been motivated to use a core/sheath ratio that provides a sufficient amount of bonding sites to consolidate a nonwoven based on the concentration of bicomponent filaments in the nonwoven to be consolidated. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.

With respect to claims 7-8 and 10, Peng in view of Hayes teaches all the limitations of claim 1 above. As discussed above, Peng teaches that in the sheath-core bicomponent fibers, it is preferred that the polymer blends of Peng comprise the core (paragraph [0104]). The blend comprises (a) from about 50 to about 90 percent of a first polymer which is an isotactic polypropylene homopolymer or random copolymer, (b) from about 10 to about 50 percent (by weight of the fiber) of a second polymer which is a reactor grade polypropylene based elastomer or plastomer, and (c) from about 100 to about 2500 ppm of a slip agent (lubricant) (paragraph [0059]-[0062]). Therefore, the core of Peng is mainly polypropylene (99.9975-99.999 wt%), aside from the small amount of slip agent (0.0001-0.0025 wt%) (lubricant).
Additionally, when the blend of Peng is the core, the sheath may be comprised of polyethylene homopolymers or copolymers (paragraph [0104]). Peng does not teach the 

With respect to claim 9, Peng in view of Hayes teaches all the limitations of claim 1 above. As discussed above, Peng teaches that in the sheath-core bicomponent fibers, it is preferred that the polymer blends of Peng comprise the core (paragraph [0104]). The blend comprises (a) from about 50 to about 90 percent of a first polymer which is an isotactic polypropylene homopolymer or random copolymer, (b) from about 10 to about 50 percent (by weight of the fiber) of a second polymer which is a reactor grade polypropylene based elastomer or plastomer, and (c) from about 100 to about 2500 ppm of a slip agent (lubricant) (paragraph [0059]-[0062]). In the examples a polypropylene homopolymer is used as the first component of the resin blend (paragraphs [0124]-[0127]). Therefore, the core may comprise 50-90 wt% of a polypropylene homopolymer.
The homopolymer weight percent range substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Peng, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 11, Peng in view of Hayes teaches all the claim limitations of claim 1 above. Peng further teaches the second polymer in the blend is a reactor grade polypropylene copolymer) having a molecular weight distribution of less than about 3.5 (paragraphs [0039] and [0068]).
The molecular weight distribution range substantially overlaps the claimed range in the instant claim 11. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Peng, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 12-13, Peng in view of Hayes teaches all the limitations of claim 1 above. Peng further teaches that the preferred slip agents (lubricant) for use in the polypropylene fibers are fatty acid amides, with preferred fatty acid amides including steramide, oleamide, and erucamide, most preferably erucamide (erucic acid amide) (paragraph [0085]).
As discussed in the 112(b) rejection above, claim 12 is being interpreted as requiring a single fatty acid derivative from the list presented.
	

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed October 15, 2020.
The rejections of claims 1 and 12 under 35 U.S.C. 112(b) are maintained, as described above.
The rejection of claim 9 under 35 U.S.C. 112(d) is maintained.
On page 5 of the response Applicant submits that claim 1 now makes it clear that the lubricant in the core makes up at least 98% of the weight of the entire filament.
As discussed in the 112(b) rejection above, it is unclear how the lubricant can make up 98 wt% of the filament as well as be in a proportion of 250 to 5500 ppm with respect to the overall filament. 

Response – Claim Rejections 35 USC §103
Applicant's arguments filed October 15, 2020 have been fully considered but they are not persuasive.
On pages 8-9 of the response Applicant submits that a number of different fibers are disclosed in Peng, including continuous or staple fibers and monocomponent or bicomponent fibers. If the fibers are bicomponent fibers a large number of different configurations are listed. Applicant concludes that a very specific selection would be required for the ordinary artisan to arrive at amended claim 1 and the ordinary artisan could only arrive at this specific selection if they are aware of the invention now claimed.
The Examiner respectfully disagrees. The scope of Peng, i.e., continuous filament vs. staple fiber and monocomponent vs. multicomponent, is not so large that the ordinary artisan would resort to picking and choosing to arrive at the claimed invention. A specific aspect of Peng is a spunbond nonwoven fabric (Peng; paragraph [0059]). It is known in the art that the spunbond process produces continuous filaments (Peng; paragraph [0056]). Therefore, with 
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
	
On pages 9-10 of the response Applicant submits that Peng does not disclose that either all or at least 98% by weight of the lubricant is present in the core component. Applicant submits that Peng does not exclude the presence of lubricant in the sheath and that because it is known in the prior art that lubricant is used specifically in the outer areas of the fibers it is therefore evident that lubricant would be used in the sheath.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, Peng explicitly teaches the presence of a slip agent (lubricant) in the core of a sheath-core fiber. For the sheath, Peng only teaches the use of polymers. Inclusion of another slip agent or lubricant in the sheath is not disclosed, therefore Peng does not teach the ordinary artisan to include a slip agent/lubricant in the sheath. It is therefore reasonable to presume that the slip 

On page 11 of the response Applicant submits that the invention is concerned with continuous filaments made by the spunbond process whereas Hayes relates to short fibers or staple fibers produced by a different method. Reference is made to the text on page 6, lines 4 to 10 of Hayes and also the examples. For this reason Applicant concludes the ordinary artisan has not reason to see the instant invention as now claimed in Hayes. Applicant also emphasizes that the fibers of Hayes contains no lubricant.
The Examiner respectfully disagrees. With respect to the scope of Hayes, Hayes teaches bicomponent fibers made by melt extrusion (col. 2, lines 60-67). The filament may optionally be cut into suitable staple fiber lengths (col. 2, lines 60-67). Therefore it is clear that the teachings of Hayes are relevant to both continuous filaments and staple fibers. With respect to the process of melt extruding vs. spunbonding, it is noted that the invention is directed to a product, not a process. Both the process of melt extrusions and the process of spunbonding provide the structure of continuous filaments. The reasons for combining Peng and Hayes is to optimize the core/sheath ratio in order to provide a sufficient amount of bonding sites for consolidation of the nonwoven. Production of a specific core/sheath ratio is not dependent on the type of nonwoven process used and the ability of fibers to provide bond sites is a property of the fiber, not the process. Therefore the fact that spunbonding specifically is not used in Hayes would not direct 
With respect to the lubricant, it is respectfully submitted that Peng, not Hayes, is relied on to teach the claimed lubricant. Peng, Hayes, and the instant invention all relate to nonwoven fabrics comprising continuous core-sheath bicomponent thermoplastic filaments. Therefore Peng, Hayes, and the instant invention are all in the same field of endeavor, and thus Peng and Hayes are analogous art to the instant invention. See MPEP 2141.01(a). When considering the evidence of whether art is analogous art, the similarities and differences in structure and function of the inventions carry far greater weight. See MPEP 2141.01(a)(II). As described above, Peng, Hayes, and the instant invention are all similar in structure.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789




/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented